Petition for Permissive Appeal Denied and Memorandum Opinion filed June 28,
2012.




                                          In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00539-CV

                              STEPHEN FOX, Appellant

                                            V.

                 MIRNA AZUCENA ALBERTO (PEREZ), Appellee


                       On Appeal from the 257th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-54595


                   MEMORANDUM                        OPINION


       On June 11, 2012, appellant Stephen Fox filed a petition for permissive appeal in
this court. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon Supp. 2011); see
also Tex. R. App. P. 28.3. In the petition, appellant asked this court to review the
interlocutory order denying appellant’s motion to recuse.

       Appellant has not established that he is entitled to a permissive appeal. See Tex.
R. App. P. 28.3(a) (requiring permission from the trial court to appeal interlocutory
order). Accordingly, we deny appellant’s petition for permissive appeal.

                                                PER CURIAM


Panel consists of Justices Frost, Jamison, and McCally.